Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Invention II in the reply filed on 5/31/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claim 24 objected to because of the following informalities:  there are two claim 24s.  Please see below.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16, 19, 20-22, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Koyama (20050122363).


    PNG
    media_image1.png
    572
    552
    media_image1.png
    Greyscale

Regarding claim 16, Koyama teaches an method of manufacturing, the method comprising: 
(par. 93) discharging a material from a head unit to drop a liquid droplet ((fig. 3: 121) of the material onto a substrate ((fig. 3: S); 
(par. 93-101) emitting a laser (94) along a certain plane to irradiate the liquid droplet while the liquid droplet falls down to the substrate (see method in fig. 4); and
 15measuring a portion of a planar shape of the liquid droplet using light of the laser reflected from the falling liquid droplet (par. 93-101 teaches that camera 81 detects the laser and the height and radius of the droplet is measured).  
Koyama teaches measuring the droplets but does not mention measuring while the droplet falls.
Marshall teaches measuring droplet parameters, using a laser, before the droplets contact the substrate wherein the drops are irradiated and measured in a plane orthogonal to the nozzle.
Marshall teaches that this system can be used in spray applications for microelectronic manufacturing to allow for direct scan of the sprays to produce detailed measurements of the sprays' parameters which are subsequently expressed in terms of compact basis functions providing physically rational unprecedentally accurate representation of the complex sprays.
  Thus, it would have been obvious to a PHOSITA at the time said invention was made to utilize aforementioned teachings of the secondary prior art(s) in the primary prior art(s) due to aforementioned reason(s).
Regarding claim 19, Koyama/Marshall teaches an method of claim 16, wherein the certain plane is parallel to a top 25surface of the substrate to which the liquid droplet falls down (par. 80please see figure above).  
Regarding claim 20, Koyama/Marshall teaches an method of claim 16, wherein the certain plane is inclined with respect to a top surface of the substrate to which the liquid droplet falls down (par. 80 teaches that table 66 can be move din the Z axis, thus allowing the substrate to be impinge by the laser at angles other than perpendicular).  
Regarding claim 21, Koyama/Marshall teaches an method of claim 16, wherein the liquid droplet passes through the laser at a point that is apart by a predetermined distance from a point from which the laser is emitted (Marshall, fig. 2-4).  
5 Regarding claim 22, Koyama/Marshall teaches an method of claim 16, wherein the liquid droplet includes an organic material (par. 171). 20 
First claim 24:
Regarding claim 24, Koyama/Marshall teaches an method of claim 16, further comprising: controlling the head unit based on the measured portion of the planar shape (Marshall teaches that real time graphics, obtained laser measurements, can be used to modulate nozzle design).  
Second claim 24:
Regarding claim 24, Koyama/Marshall method of claim 16, further comprising: calculating a planar size of the liquid droplet from a result of the measuring; and controlling the head unit to adjust a discharge amount of the liquid droplet based on the planar size of the liquid droplet (Marshall teaches that real time graphics, obtained laser measurements, can be used to modulate nozzle design).  


Claim(s) s 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koyama as applied to claim16 above, and further in view of De Metz (6859324).
Regarding claim 17, Koyama teaches an method of claim 16.
Koyama teaches a laser source is used but does not go into detail and thus does not teach:
the emitting of the laser emits at least two lasers along the certain plane through which the liquid droplet passes
De Metz teaches using lasers to measure droplets wherein parallel light rays are utilized.  Such a light beam allows for increased interaction with the specimen being irradiated and subsequently imaged.  This allows for greater measurement detail.
Thus, it would have been obvious to a PHOSITA at the time said invention was made to utilize aforementioned teachings of the secondary prior art(s) in the primary prior art(s) due to aforementioned reason(s).


Allowable Subject Matter
Claims 25-31 allowed.

Claims 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB E HENRY whose telephone number is (571)270-5370. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CALEB E HENRY/Primary Examiner, Art Unit 2894